UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6490 Dreyfus Premier Investment Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 7/31/14 The following N-Q relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for this series, as appropriate. DREYFUS PREMIER INVESTMENT FUNDS, INC. - DREYFUS DIVERSIFIED INTERNATIONAL FUND - DREYFUS EMERGING ASIA FUND - DREYFUS GLOBAL REAL ESTATE SECURITIES FUND - DREYFUS GREATER CHINA FUND - DREYFUS INDIA FUND - DREYFUS SATELLITE ALPHA FUND FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Diversified International Fund July 31, 2014 (Unaudited) Registered Investment Companies99.4% Shares Value ($) Foreign Common Stocks Dreyfus Emerging Markets Fund, Cl. I 5,144,068 a 55,916,024 Dreyfus International Equity Fund, Cl. I 4,945,314 a 183,718,411 Dreyfus International Value Fund, Cl. I 5,891,915 a 75,475,432 Dreyfus/Newton International Equity Fund, Cl. I 9,429,719 a 193,875,022 International Stock Fund, Cl. I 9,841,516 a 154,118,133 Total Investments (cost $522,837,424) % Cash and Receivables (Net) .6 % Net Assets % a Investment in affiliated mutual fund. At July 31, 2014, net unrealized appreciation on investments was $140,265,598 of which all was related to appreciated investment securities. At July 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Foreign † Based on net assets. The following is a summary of the inputs used as of July 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Mutual Funds+ 663,103,022 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Portfolio valuation: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. These securities are categorized as Level 1 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Emerging Asia Fund July 31, 2014 (Unaudited) Common Stocks99.8% Shares Value ($) China31.3% China Cinda Asset Management, Cl. H 1,150,000 658,857 China Medical System Holdings 152,500 189,500 China Mobile Games & Entertainment Group, ADR 21,800 a 317,735 China Pacific Insurance Group, Cl. H 100,000 393,375 Chongqing Changan Automobile, Cl. B 180,863 392,826 Cosmo Lady Holdings 385,000 b 173,870 Datang International Power Generation, Cl. H 442,000 219,801 Ping An Insurance Group Company of China, Cl. H 43,500 371,567 Qihoo 360 Technology, ADR 6,200 a 565,130 Shanghai Fosun Pharmaceutical Group, Cl. H 57,500 189,225 Sinotrans, Cl. H 1,172,000 726,379 Tarena International, ADR 20,400 240,822 TCL Communication Technology Holdings 177,000 221,352 Tencent Holdings 39,500 638,641 YY, ADR 6,500 a 502,580 Hong Kong10.5% China Cord Blood 43,809 a 196,264 China Overseas Land & Investment 92,000 279,484 China State Construction International Holdings 218,000 385,535 China WindPower Group 3,200,000 a 258,335 CSPC Pharmaceutical Group 252,000 195,684 Perfect Shape PRC Holdings 1,604,000 372,667 Shimao Property Holdings 116,000 268,048 India16.0% CESE 28,400 302,489 Coal India 33,000 199,777 Crompton Greaves 177,089 564,559 ICICI Bank 12,000 291,116 IRB Infrastructure Developers 86,000 363,100 Larsen & Toubro 15,628 386,475 Marico 79,273 334,596 Power Finance 45,000 198,875 Sadbhav Engineering 98,000 327,964 Indonesia4.8% Adhi Karya 1,155,300 310,008 Bank Tabungan Negara 2,500,000 232,734 Wijaya Karya 1,540,000 352,030 Malaysia2.6% MY E.G. Services 264,000 237,114 Oldtown 347,875 239,585 Philippines2.8% D&L Industries 930,000 233,008 Metro Pacific Investments 6,000 688 Security Bank 101,000 277,682 South Korea15.8% Hyundai Motor 1,600 380,985 KB Financial Group 10,400 406,505 LG Innotek 6,400 a 775,479 Samsung Electronics 250 325,738 Seegene 9,200 a 532,669 SK Hynix 12,000 a 521,327 Taiwan10.6% Catcher Technology 28,000 229,046 Chicony Power Technology 126,220 195,781 Flytech Technology Co. 79,000 359,617 Inotera Memories 132,000 a 223,481 Posiflex Techology 70,275 427,417 Sercomm 231,000 530,691 Thailand5.4% Krung Thai Bank, NVDR 910,000 606,487 LPN Development, NVDR 580,000 397,256 Total Investments (cost $17,387,037) % Cash and Receivables (Net) .2 % Net Assets % ADR - American Depository Receipts NVDR - Non-Voting Depository Receipts a Non-income producing security. b Security exempt from reistratino pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2014, this security was valued at $173,870 or .9% of n At July 31, 2014, net unrealized appreciation on investments was $1,134,919 of which $1,726,639 related to appreciated investment securities and $591,720 related to depreciated investment securities. At July 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Information Technology 31.7 Financial 23.6 Industrial 20.8 Consumer Discretionary 8.4 Health Care 7.0 Consumer Staples 3.1 Utilities 2.8 Materials 1.3 Energy 1.1 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS July 31, 2014 (Unaudited) Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Proceeds ($) Value ($) Appreciation ($) Sales: Thai Baht, Expiring 8/1/2014 a 3,533,495 110,837 110,043 Counterparty: a Standard Chartered Bank The following is a summary of the inputs used as of July 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 1,822,531 16,699,425 ++ - Other Financial Instruments: Forward Foreign Currency Exchange Contracts+++ - 794 - + See Statement of Investments for additional detailed categorizations. ++ Securities classified within Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. +++ Amount shown represents unrealized appreciation at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Global Real Estate Securities Fund July 31, 2014 (Unaudited) Common Stocks98.7% Shares Value ($) Australia6.7% Dexus Property Group 3,316,390 3,640,134 Federation Centres 1,998,180 4,743,054 Goodman Group 658,550 3,233,844 Mirvac Group 6,659,900 11,161,482 Scentre Group 4,307,032 a 13,608,569 Stockland 967,920 3,630,115 Westfield 1,233,720 8,513,657 Canada2.9% Allied Properties Real Estate Investment Trust 92,110 2,953,332 Boardwalk Real Estate Investment Trust 61,960 3,687,994 Calloway Real Estate Investment Trust 141,450 3,405,386 Chartwell Retirement Residences 6,040 b 59,827 Chartwell Retirement Residences 248,590 2,462,303 Dream Office Real Estate Investment Trust 310,570 8,265,916 Finland.4% Citycon 196,690 721,705 Sponda 358,570 1,841,964 France4.3% ICADE 48,050 4,634,576 Klepierre 60,140 2,841,484 Mercialys 123,180 2,923,318 Unibail-Rodamco 78,850 21,101,712 Germany2.2% alstria office REIT 428,570 a 5,671,278 Deutsche Wohnen-BR 319,120 6,928,578 LEG Immobilien 46,950 a 3,286,745 Hong Kong6.8% Henderson Land Development 259,900 1,656,054 Hongkong Land Holdings 930,951 6,358,680 Kerry Properties 912,500 3,345,033 Link REIT 969,844 5,495,073 New World Development 4,821,155 6,093,404 Sun Hung Kai Properties 1,048,000 15,876,362 Wharf Holdings 1,361,200 10,881,876 Japan12.9% GLP J-REIT 1,741 1,939,129 Hulic Reit 269 459,126 Japan Excellent 2,512 3,355,852 Japan Logistics Fund 1,067 2,449,744 Kenedix Office Investment 1,152 6,285,057 Mitsubishi Estate 450,000 11,034,298 Mitsui Fudosan 829,000 27,407,962 Mori Hills REIT Investment 4,301 6,311,273 Nippon Building Fund 1,872 10,524,900 Nippon Prologis REIT 1,100 2,568,474 ORIX JREIT 1,315 1,800,920 Sumitomo Realty & Development 406,000 16,800,500 Tokyo Tatemono 378,000 3,235,247 Luxembourg.9% GAGFAH 393,410 a Netherlands.9% Corio 79,870 4,238,327 Eurocommercial Properties 46,320 2,308,244 Norway.3% Norwegian Property 1,694,810 a Singapore4.0% Ascendas Real Estate Investment Trust 2,185,000 4,076,329 CapitaCommercial Trust 1,081,000 1,442,410 CapitaLand 2,028,000 5,585,855 Fortune Real Estate Investment Trust 4,930,000 4,670,207 Global Logistic Properties 4,018,000 8,933,256 Keppel REIT Management 2,334,000 2,377,441 Mapletree Greater China Commercial Trust 2,923,000 2,148,235 Spain.2% Hispania Activos Inmobiliarios 60,670 819,029 Lar Espana Real Estate Socimi 64,120 800,575 Sweden.8% Wihlborgs Fastigheter 305,770 Switzerland.1% Mobimo Holding 3,904 a United Kingdom6.8% Capital & Counties Properties 1,404,570 7,579,002 Hammerson 1,085,910 10,982,509 Land Securities Group 647,768 11,355,722 Londonmetric Property 2,412,240 5,734,575 Safestore Holdings 728,378 2,531,190 UNITE Group 1,134,355 7,755,840 Tritax Big Box REIT 2,056,190 3,618,561 United States48.5% Alexandria Real Estate Equities 68,520 5,385,672 American Campus Communities 115,540 4,496,817 American Realty Capital Properties 292,350 3,832,708 AvalonBay Communities 45,360 6,716,909 Aviv REIT 91,128 2,592,592 Boston Properties 146,620 17,513,759 Brandywine Realty Trust 392,170 6,098,243 Camden Property Trust 51,920 3,756,931 CyrusOne 60,064 1,492,590 DDR 331,140 5,808,196 Digital Realty Trust 83,410 5,370,770 Duke Realty 391,890 7,050,101 Empire State Realty Trust, Cl. A 63,340 1,028,642 Equity Residential 124,922 8,076,207 Essex Property Trust 83,491 15,827,389 Federal Realty Investment Trust 33,270 4,062,267 First Industrial Realty Trust 56,610 1,021,810 General Growth Properties 488,850 11,424,424 Health Care REIT 173,680 11,051,258 Highwoods Properties 170,240 7,161,997 Host Hotels & Resorts 495,310 10,768,039 Hudson Pacific Properties 249,560 6,388,736 Kilroy Realty 99,610 6,159,882 Kimco Realty 415,200 9,292,176 Liberty Property Trust 229,580 8,074,329 Macerich 87,550 5,691,626 Mid-America Apartment Communities 89,440 6,253,645 National Retail Properties 78,860 2,805,050 Omega Healthcare Investors 50,650 1,850,751 Prologis 389,240 15,884,884 PS Business Parks 51,557 4,253,453 Public Storage 53,630 9,203,444 Regency Centers 156,630 8,514,407 Retail Properties of America, Cl. A 220,030 3,311,452 Rexford Industrial Realty 57,806 799,457 Sabra Health Care REIT 93,840 2,599,368 Simon Property Group 289,350 48,665,777 SL Green Realty 76,620 8,259,636 Sovran Self Storage 65,250 5,005,980 Spirit Realty Capital 442,130 5,115,444 Starwood Hotels & Resorts Worldwide 55,430 4,259,241 Strategic Hotels & Resorts 414,680 a 4,731,499 Sunstone Hotel Investors 617,240 8,758,636 Tanger Factory Outlet Centers 134,770 4,669,781 UDR 440,480 12,809,158 Ventas 193,530 12,289,155 Vornado Realty Trust 68,160 7,226,323 Total Common Stocks (cost $616,374,359) Number of Rights.0% Rights Value ($) United Kingdom Tritax Big Box REIT (cost $24,624) 913,862 a Number of Warrants.0% Warrants Value ($) Hong Kong Sun Hung Kai Properties (4/22/16) (cost $139,323) 65,666 a Other Investment.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,189,000) 3,189,000 c Total Investments (cost $619,727,306) % Cash and Receivables (Net) .9 % Net Assets % BRBearer Certificate REITReal Estate Investment Trust a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2014, this security was valued at $59,827 or 0.01% of net assets. c Investment in affiliated money market mutual fund. At July 31, 2014, net unrealized appreciation on investments was $103,052,902 of which $106,739,745 related to appreciated inv and $3,686,843 related to depreciated investment securities. At July 31, 2014, the cost of investments for federal income tax pur substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Diversified 20.0 Office 19.1 Multifamily 9.8 Regional Malls 9.7 Retail 9.3 Industrial 5.5 Shopping Centers 5.4 Real Estate Services 4.6 Health Care 4.5 Hotel 3.9 Self Storage 2.3 Specialty 1.7 Net Lease 1.6 Residential 1.0 Money Market Investment .4 Office & Industrial .3 † Based on net assets. The following is a summary of the inputs used as of July 31, 2014 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 353,410,611 - - Equity Securities - Foreign Common Stocks+ 365,996,257 ++ - Mutual Funds 3,189,000 - - Rights+ 19,286 Warrants+ 165,054 + See Statement of Investments for additional detailed categorizations. ++ Securities classified within Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Greater China Fund July 31, 2014 (Unaudited) Common Stocks99.7% Shares Value ($) Automobiles & Components5.2% Chongqing Changan Automobile, Cl. B 6,873,921 Capital Goods17.0% AviChina Industry & Technology, Cl. H 11,184,000 6,486,483 Chicony Power Technology 2,008,995 3,116,176 China CNR, Cl. H 10,534,000 a,b 8,714,703 China State Construction International Holdings 9,100,000 16,093,450 China WindPower Group 85,490,000 a 6,901,571 Hutchison Whampoa 220,000 2,996,541 L.K. Technology Holdings 41,090,000 a 4,082,464 Consumer Durables & Apparel1.5% Cosmo Lady Holdings 9,507,000 b Consumer Services1.7% Perfect Shape PRC Holdings 4,900,000 1,138,445 Tarena International, ADR 310,600 3,665,080 Diversified Financials9.0% China Cinda Asset Management, Cl. H 28,500,000 16,328,199 China Galaxy Securities, Cl. H 12,515,000 9,408,935 Energy6.1% China Petroleum & Chemical, Cl. H 9,500,000 9,400,064 NewOcean Energy Holdings 11,720,000 8,019,690 Health Care Equipment & Services.4% iKang Healthcare Group, ADR 54,855 Insurance8.3% China Pacific Insurance Group, Cl. H 3,000,000 11,801,246 Ping An Insurance Group Company of China, Cl. H 1,402,000 11,975,551 Pharmaceuticals, Biotech & Life Sciences11.3% China Medical System Holdings 7,336,000 9,115,896 CSPC Pharmaceutical Group 10,508,000 8,159,694 Shanghai Fosun Pharmaceutical Group, Cl. H 2,207,500 7,264,593 Sihuan Pharmaceutical Holdings Group 12,314,000 7,578,695 Real Estate2.9% China Overseas Land & Investment 1,432,000 4,350,235 Shimao Property Holdings 1,739,500 4,019,563 Software & Services16.9% Baidu, ADR 11,500 a 2,484,575 China Mobile Games & Entertainment Group, ADR 303,447 a 4,418,188 Qihoo 360 Technology, ADR 116,754 a 10,642,127 Tencent Holdings 1,185,000 19,159,246 YY, ADR 149,000 a 11,520,680 Technology Hardware & Equipment11.9% Catcher Technology 661,000 5,407,112 Flytech Technology 1,324,000 6,026,995 Posiflex Techology 908,520 5,525,678 Sercomm 3,218,000 7,392,910 TCL Communication Technology Holdings 7,583,000 9,483,137 Transportation5.4% Sinotrans, Cl. H 24,576,000 Utilities2.1% Datang International Power Generation, Cl. H 5,986,000 2,976,765 Guangdong Investment 2,708,000 3,045,717 Total Investments (cost $237,317,039) % Cash and Receivables (Net) .3 % Net Assets % ADR - American Depository Receipts a Non-income producing security. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2014, these securities valued at $13,008,159 or 4.6% of net assets. At July 31, 2014, net unrealized appreciation on investments was $46,867,386 of which $56,367,315 related to appreciat $9,499,929 related to depreciated investment securities. At July 31, 2014, the cost of investments for federal income tax the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Capital Goods 17.0 Software & Services 16.9 Technology Hardware & Equipment 11.9 Pharmaceuticals, Biotech & Life Sciences 11.3 Diversified Financials 9.0 Insurance 8.3 Energy 6.1 Transportation 5.4 Automobiles & Components 5.2 Real Estate 2.9 Utilities 2.1 Consumer Services 1.7 Consumer Durables & Apparel 1.5 Health Care Equipment & Services .4 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS July 31, 2014 (Unaudited) Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Hong Kong Dollar, Expiring 8/1/2014 81,333,000 10,495,935 10,494,513 ) Counterparty: a Standard Chartered Bank The following is a summary of the inputs used as of July 31, 2014 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 33,759,730 250,424,695 ++ - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts+++ - (1,422 ) - ) + See Statement of Investments for additional detailed categorizations. ++ Securities classified within Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. +++ Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus India Fund July 31, 2014 (Unaudited) Common Stocks113.4% Shares Value ($) Automobiles & Components3.3% Maruti Suzuki India 3,000 Banks18.4% Andhra Bank 112,000 152,049 Axis Bank 35,000 225,821 Bank of Baroda 11,300 161,904 ICICI Bank 6,600 160,114 Capital Goods21.8% Crompton Greaves 71,744 228,719 IRB Infrastructure Developers 57,000 240,660 Larsen & Toubro 8,500 a 210,202 Sadbhav Engineering 45,000 150,596 Consumer Durables & Apparel9.8% TTK Prestige 3,400 218,499 Whirlpool of India 27,300 a 153,348 Diversified Financials2.8% Rural Electrification 20,900 Energy11.8% Bharat Petroleum 11,500 110,269 Coal India 35,000 211,885 Oil & Natural Gas 19,200 125,365 Household & Personal Products4.3% Marico 39,264 Materials6.6% JK Lakshmi Cement 12,884 52,211 UPL 37,000 200,883 Pharmaceuticals, Biotech & Life Sciences6.9% Dr. Reddy's Laboratories 4,000 185,436 Lupin 4,000 77,814 Software & Services12.1% HCL Technologies 6,500 166,526 Info Edge (India) 13,300 149,489 Tata Consultancy Services 3,400 144,634 Transportation9.7% Adani Ports and Special Economic Zone 38,000 163,568 Blue Dart Express 1,450 92,778 Gateway Distriparks 29,215 112,835 Utilities5.9% CESE 21,000 Total Investments (cost $3,973,274) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. At July 31, 2014, net unrealized appreciation on investments was $341,791 of which $429,421 related to appreciated securities and $87,630 related to depreciated investment securities. At July 31, 2014, the cost of investments for fede purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Capital Goods 21.8 Banks 18.4 Software & Services 12.1 Energy 11.8 Consumer Durables & Apparel 9.8 Transportation 9.7 Pharmaceuticals, Biotech & Life Sciences 6.9 Materials 6.6 Utilities 5.9 Household & Personal Products 4.3 Automobiles & Components 3.3 Diversified Financials 2.8 † Based on net assets. The following is a summary of the inputs used as of July 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ - 4,315,065 ++ - + See Statement of Investments for additional detailed categorizations. ++ Securities classified within Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Satellite Alpha Fund July 31, 2014 (Unaudited) Registered Investment Companies101.8% Shares Value ($) Bonds and Notes42.0% Dreyfus Emerging Markets Debt Local Currency Fund, Cl. I 5,226 a 74,996 Dreyfus Global Absolute Return Fund, Cl. I 6,630 a,b 75,515 Dreyfus Inflation Adjusted Securities Fund, Cl. I 5,810 a 74,891 Dreyfus International Bond Fund, Cl. I 5,797 a 99,482 Domestic Common Stocks22.0% Dreyfus Natural Resources Fund, Cl. I 4,983 a,b Foreign Common Stocks37.8% Dreyfus Emerging Markets Fund, Cl. I 18,302 a 198,939 Dreyfus Global Real Estate Securities Fund, Cl. I 10,409 a 94,098 Total Investments (cost $703,513) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Investment in affiliated mutual fund. b Non-income producing security. At July 31, 2014, net unrealized appreciation on investments was $84,589 of which all was related to appreciated investment securities. At July 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Foreign 70.1 Mutual Funds: Domestic 31.7 † Based on net assets. The following is a summary of the inputs used as of July 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Mutual Funds+ 788,102 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Portfolio valuation: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. These securities are categorized as Level 1 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Investment Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 22, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 22, 2014 By: /s/ James Windels James Windels Treasurer Date: September 22, 2014 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
